Citation Nr: 0315837	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, denying entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

At a hearing before the Board, sitting at the RO, in February 
2002, the veteran submitted additional documentary evidence.  
Such evidence was accompanied by a written waiver of initial 
RO consideration of that evidence.  

By a July 2002 memorandum to its evidence development unit, 
the Board, pursuant to its authority under 38 C.F.R. 
§ 19(a)(2) (2002), sought to obtain the veteran's service 
personnel records.  Such records were received by the Board 
in March 2003.  In April 2003, the Board advised the veteran 
of its receipt of his service personnel records and copies of 
such records were provided to the veteran for review.  He was 
also therein advised of his right to submit additional 
evidence or argument in support of his appeal; he replied in 
the negative later in April 2003 and his representative, in a 
June 2003 memorandum, also indicated that no additional 
evidence or argument was forthcoming.  

In light of the decision below, the issue of entitlement to 
service connection for impotency, secondary to medications 
used to treat PTSD is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran, who engaged in combat with the enemy during 
active duty, has PTSD, due to stressors he encountered while 
in military service in Vietnam.



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is noted that, subsequent to the veteran's initiation of 
his claim in August 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), was signed into law.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA has issued regulations implementing the 
VCAA; specifically, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  In light of the Board's disposition of this 
claim in the veteran's favor, the need to undertake a review 
of whether full compliance has been achieved with respect to 
the changes brought about by the VCAA is obviated.  

As noted above, the Board undertook development of this 
appeal under 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, 
38 C.F.R. § 19.9(a)(2) was found to be invalid by the United 
States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  While this case would 
ordinarily be remanded for further review of the evidence 
initially developed by the Board, the benefit sought on 
appeal may be allowed based on the evidence now on file.  As 
such, remand to the RO is unnecessary in the absence of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000) (defining the ordinary meaning of the 
phrase engaged in combat with the enemy as requiring the 
veteran to have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality).  

Further changes to 38 C.F.R. § 3.304(f) were made on March 7, 
2002, in order to set forth the type of evidence that may be 
relevant in corroborating a veteran's statement regarding 
PTSD resulting from personal assault.  As personal assault is 
neither alleged nor shown in this instance, the 
aforementioned changes have no bearing in this case.

In this instance, the veteran alleges that his PTSD is the 
result of in-service traumatic events, several of which 
entailed his direct exposure to enemy gunfire and sniper 
attacks.  Other, specific events are noted to include 
learning of the death of a friend whose jeep struck a land 
mine; witnessing from afar while on guard duty a firefight 
involving "A" Company in which a friend was wounded; and 
viewing the destruction of a military vehicle by enemy 
gunfire and his assignment to collect and transport the 
remains of the serviceman killed therein.

Service personnel records of the veteran indicate that he 
served on active duty in Vietnam from August 1965 to 
September 1966, with his primary duty being that of an auto 
mechanic.  Such records further demonstrate the veteran's 
participation in combat operations against Communist forces 
in defense of DaNang and Phu-Bai, in 1965 and 1966, 
respectively.  In addition, his direct involvement in search 
and destroy missions during Operation VIRGINIA in the Quang-
Tri Province in May 1966, Operation CHEROKEE at the Co-Bi-
Thane-Tan District of the Thua-Thien Province in May 1966, 
Operation WAYNE at Phu-Loc District of the Thua-Thien 
Province in May 1966, Operation LIBERTY at the Quang Nam 
Province in July 1966, and Operation HASTINGS at the Quang 
Tri Province in August 1966, is specifically cited therein.  

Based on the entries in the veteran's service personnel 
records, bolstered by credible testimony at a Board hearing 
held in February 2002, it is concluded that the veteran 
engaged in combat with the enemy and that at least a portion 
of his alleged stressors are combat-related.  Absent clear 
and convincing evidence that the veteran's combat-related 
stressor(s) did not actually occur, it is found that his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required.  
Zarycki, 6 Vet. App. at 98.

The lone remaining issues are whether the veteran suffers 
from PTSD and whether medical evidence establishes a link 
between current symptoms and any in-service stressor.  In 
this regard, it is noted that, since 2000,  the veteran has 
been treated on a continuous basis at the VA Medical Center 
in Tuscaloosa, Alabama, for PTSD, with such diagnosis having 
been formulated by several mental health professionals, 
including a staff psychiatrist.  

In March 2001, the veteran's treating psychiatrist diagnosed 
chronic PTSD, with severe depression, mood lability, and 
anxiety, and that it was associated with irritability, 
episodic rage, survivor guilt, recurrent intrusive thoughts, 
recurrent suicidal thoughts, and sleep disruption.  A session 
of individual therapy in June 2001 disclosed the existence of 
current symptoms, in part, involving intrusive thoughts of 
Vietnam with specific reference to weapons or vehicles 
striking land mines and exploding.  This psychiatrist noted 
in January 2002 that a VA psychologist had recently failed to 
diagnose PTSD following a Compensation and Pension 
evaluation.  This examiner, however, disagreed with that 
assessment, finding that there were signs and symptoms, 
inclusive of nightmares, flashbacks, social isolation, and 
hypervigilance which were consistent with a diagnosis of 
PTSD.  

Notice is taken that a VA psychologist who evaluated the 
veteran in June 2001 did not find a basis for a diagnosis of 
PTSD.  Nevertheless, that examiner noted that the veteran 
presented evidence of re-experiencing traumatic events 
through persistent memories and was somewhat symptomatic for 
PTSD, with a score of 128 on the Mississippi Combat Stress 
Scale.  Such examiner, it appears, was also without the 
benefit of the claims folder on the occasion of his June 2001 
examination, although the veteran's treatment records at the 
Tuscaloosa medical facility were available electronically and 
reviewed by the examiner.  While the June 2001 opinion of the 
examining psychologist is probative, it is outweighed by the 
opinion set forth by the veteran's treating psychiatrist who, 
along with others, has evaluated the appellant over an 
extended period and is convinced that he suffers from PTSD 
due to his military service.

In sum, the evidence indicates that the veteran served in 
combat while on active duty, that one or more of his 
stressors is combat-related, and that one or more of those 
stressors led to the onset of his PTSD.  That being the case, 
a grant of service connection for PTSD is warranted under the 
doctrine of reasonable doubt.  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

